         Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 1 of 101




                              UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF PENNSYLVANIA


                                                          x
SEAN ROSE and JAIME ROSE,                                 :
                                                          :   Case No. ___________________
                  Plaintiffs,                             :
                                                          :
                       v.                                 :
                                                          :
THE TRAVELERS HOME AND MARINE                             :
INSURANCE COMPANY,                                        :
                                                          :
                    Defendant.                            :
                                                          x

                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1441, 1446 and 1453(b), Defendant The Travelers Home and

Marine Insurance Company (“Travelers”) hereby removes to this Court the action captioned as

Sean Rose and Jaime Rose v. The Travelers Home and Marine Insurance Company, Case No.

190103305 on the docket of the Court of Common Pleas of Philadelphia County, Pennsylvania.

       In support of its Notice of Removal, Travelers respectfully alleges that:

       1.      On or about February 1, 2019, Plaintiffs Sean Rose and Jaime Rose commenced

the captioned action by filing a complaint in the Court of Common Pleas of Philadelphia County,

Pennsylvania. A copy of all process, pleadings, orders and other papers served on Travelers in

the state court action is attached as Exhibit A hereto.

       2.      The Complaint was served on Travelers by certified mail received by Travelers on

February 5, 2019. This Notice of Removal is being filed within 30 days of service of process,

and is therefore timely under 28 U.S.C. § 1446(b).

       3.      This Court has diversity jurisdiction under 28 U.S.C. § 1332(a) because Plaintiffs

and Travelers are citizens of different states, and the amount in controversy with respect to
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 2 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 3 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 4 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 5 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 6 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 7 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 8 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 9 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 10 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 11 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 12 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 13 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 14 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 15 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 16 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 17 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 18 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 19 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 20 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 21 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 22 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 23 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 24 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 25 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 26 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 27 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 28 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 29 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 30 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 31 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 32 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 33 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 34 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 35 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 36 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 37 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 38 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 39 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 40 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 41 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 42 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 43 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 44 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 45 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 46 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 47 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 48 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 49 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 50 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 51 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 52 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 53 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 54 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 55 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 56 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 57 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 58 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 59 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 60 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 61 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 62 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 63 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 64 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 65 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 66 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 67 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 68 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 69 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 70 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 71 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 72 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 73 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 74 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 75 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 76 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 77 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 78 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 79 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 80 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 81 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 82 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 83 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 84 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 85 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 86 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 87 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 88 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 89 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 90 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 91 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 92 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 93 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 94 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 95 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 96 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 97 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 98 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 99 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 100 of 101
Case 2:19-cv-00977-GJP Document 1 Filed 03/07/19 Page 101 of 101
